IN THE COMMONWEALTH COURT OF PENNSYLVANIA


G&J Excavating, LLC,                         :
                  Appellant                  :
                                             :
            v.                               :   No. 120 C.D. 2021
                                             :
Western Clinton County Municipal             :
Authority                                    :


PER CURIAM                            ORDER


             NOW, November 29, 2022, having considered Appellant’s application

for reargument, the application is denied.